Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 21, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  160343 & (95)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160343
                                                                   COA: 341307
                                                                   Wayne CC: 15-005089-FC
  ROBBIE DESHAWN TAYLOR,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the September 12, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  hold the application in abeyance is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 21, 2020
         a0407
                                                                              Clerk